Title: From the New England Delegates to the Continental Congress, 2 August 1777
From: New England Delegates to the Continental Congress
To: Washington, George



Sir
Philadelphia Augt 2d 1777

as Congress have authorized your Excellency to send a proper Officer to take the Command in the northern Department, We take the Liberty to signifie to your Excellency that in our Opinion, no Man will be more likely to restore Harmony, Order & Discipline, & retrieve our Affairs in that Quarter, than Majr Genll Gates, He has on Experience acquired the Confidence, & stands high in the Esteem of the eastern States & Troops, with Confidence in your Wisdom We chearfully submit it, to your Excellency’s Consideration.
have taken this method to communicate our Sentiments, judging it would give you Less Trouble, than a Personal Application. We are with great Esteem your Excellencys, most obedient & most humble Servants


          
            Delegates for
            {
            John Adams
            
          
          
            Massachusetts
            Nathel Folsom
            
          
          
            N. Hampshire
            Samel Adams
            
          
          
            R. Island
           Hy: Marchant
          
          
            Connecticut
            Elbridge Gerry
          
          
            
             
            Elipht Dyer
          
          
             
             
            Wm Williams
          

